DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/510,384, was filed on July 12, 2019, and claims priority from US Provisional Application 62/697,038, filed July 12, 2018.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Final Office Action is in response to Applicant’s communication of November 18, 2020.
Claims 1-20 are pending, of which claims 1 and 10 are independent.
Claims 1-4, 7, 8, 10, 12, 15, 18, and 19 are amended in the current response.
All pending claims have been examined on the merits.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 1-20 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03).
More specifically, claims 1-9 are “system” (apparatus) claims that comprise: “software” and “storage”. Claims 10-20 are “system” (apparatus) claims that comprise “software”, but do not recite any hardware.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 1-20
More specifically, claims 1-20 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See, for example, the following claimed step in independent claim 1: “the software further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications”.
These steps of “querying the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful” and “the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications”, are abstract ideas, because they are fundamental business activities. Also, these activities were performed manually in the past, without the use of computers.
See also, for example, the following claimed step in independent claim 1: “the software further generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill.” 
See also, for example, the following claimed step in independent claim 10: “said software generating a communication for a patient user based on the patient visit context data with message content altered from a standard message based on the one or more visit codes, the communication further including a bill for the balance in addition to the message content and the communication being a first communication to the patient user with the bill.” 
These steps of generating a bill to send to the customer/client/patient, and asking the customer/client/patient to pay the bill and/or to provide additional information, are abstract ideas, because they are fundamental business activities. In the absence of such activities, businesses could not function. Also, these activities were performed manually in the past, without the use of computers.
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017):
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local establishment is the type of fundamental business practice that, when implemented using generic computer technology, is not patent eligible under Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)):
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase.
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception.
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added):
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 1 recites “the software further generating a bill communication for the patient user to transmit the bill to the patient user”, and independent claims 1 recites similar features, but the claims do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 1-20 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 1-20 merely add the words “apply it on a computer” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added):
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Regarding the generic computer, independent claim 1 simply recites the use of a “storage” that contains “contact data related to the plurality of patients”. Moreover, the both the data and the claimed “storage” are claimed at a high level of abstraction. 
These independent claims merely recite features common to general purpose computers, so they fail to recite additional elements that would be sufficient to amount to “significantly more” technologically than the abstract idea. 
Also, independent claims 1 and 10 recite “Insignificant Extra-Solution Activity” (both pre-solution and post-solution activity) as defined in MPEP § 2106.05(g).  The amended post-solution activity includes that of retrieving data from “storage”: "query[ing] the storage”, and “receiv[ing] patient billing data”. 
In addition, regarding the “receiving”, “obtaining”, “transmitting”, and “storing” steps, according to MPEP §2106.05(d)(II), “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”: 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)[.]

Moreover, MPEP §2106.05(a)(II) also states that “Examples that the courts have indicated may not be sufficient to show an improvement to technology include:” 
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0308569 A1 to Luellen (“Luellen”, April 25, 2017. Published Oct. 25, 2018) in view of US 2011/0313784 A1 to Harvey (“Harvey”. Eff. Filed Jun. 21, 2010. Published Dec. 22, 2011), and further in view of US 2014/0188508 A1 to DeFrank (“DeFrank”. Filed Dec. 31, 2012. Published Jul. 3, 2014), and US 8,762,180 B2 to Ghani et al. (“Ghani”, Filed Aug. 25, 2009. Published Jun. 24, 2014).
In regards to claim 1, Luellen teaches: 
1. (Currently Amended) A patient communications system comprising:

… software executing on a computer, the software receives patient data indicative of contact, insurance and demographic information for a plurality of patients, 

(See Luellen, para. [0104]: “FIG. 19: A screen capture illustrating an example of a User Interface (UI), according to one type of embodiment, that allows Users (typically Patients, however, Users in all instances could also include caregivers, patient family members, or Providers) to identify their Providers or treatment team through one or more questions, through one or more screens. In this example, Users are able to enter, store, or edit information pertaining to identity, location, and contact information preferred for each provider (e.g., e-mail addresses, SMS Text numbers, direct messaging addresses, telephone numbers, etc.). This information can be used by the platform to coordinate care and maximize patient safety including by messages, alerts, shared files or Medical Data, and medication regimen or medical treatment concordance.”)

(See Luellen, para. [0123]: “"Electronic Health Record (EHR)" or "Electronic Medical Records (EMR)" as used herein is defined to include, but not be limited to, any electronic version of a patient's medical history, including those maintained over time, demographic, identity data, biometric data, progress notes, prescriptions, behaviors, reactions, medications, or problems whether proprietary to a Health Care Provider or owned or licensed by a for-profit or not-for-profit company”)

(See Luellen, para. [0138]: “" Patient Data" as used herein is defined to include, but not be limited to, any and all Patient identifying or contact information (including, but not limited to, name(s), addresses, telephone or fax numbers, email addresses, direct-messaging addresses (e.g., Facebook messenger, WhatsApp, WeChat, Kik, KaoKao, Twitter messenger, GChat, etc.), SMS Text message numbers, social security numbers, Insurance Carrier plan or identity numbers, national or public health service or Payer numbers), identity or contact information for the Patient's family, friends or caregivers, identity and contact information for any and all health-care providers (including but not limited to physicians, pharmacists, nurses, hospital or clinic or nursing or ambulatory care centers or their agents or employees, or anyone licensed by a public or private entity to provide health, physical, mental, or emotional care to Patients), Medication names, dosages, start dates, end dates, refill dates or consumption or use instructions, vaccine data as to which vaccines, dosages, types or related dates, Medication conflicts, ADRs or AEs, or any other data or information to assist in the efficacy of the invention, or Analysis of any combination(s) of the preceding data types”)

one of which is associated with a patient user;

(See Luellen, para. [0065]: “FIG. 13: A user interface (UI) example illustrating how Patients may access, enroll, set, or display emergency contact information, according to one type of embodiment.”)

However, under a conservative interpretation of Luellen, it could be argued that it does not explicitly teach the italicized portions below. In contrast, these features are disclosed by Harvey:
a storage containing contact data related to the plurality of patients, the contact data indicative of communications habits of the plurality of patients as related to bill collection success;

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

the software further queries the contact data and patient data to determine a rank order of communications methodologies based on the communications habits of the plurality of patients as compared to the demographic information;

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

the software further queries the storage by the patient user to determine modifications to the rank order of communications based bill collection success for the patient user;

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for engaging patients, as taught by Luellen above, with the different communication options, as disclosed by Harvey, because both are directed to the related arts of using medical record information to provide and/or bill for medical services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
the software further queries the bill based on one or more patient treatment codes associated with a change in likelihood of one or more communications methodologies being successful, the software updating the rank order if the one or more patient treatment codes indicate a change in likelihood with one or more communications methodologies in the rank order of communications; and

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for engaging patients, as taught by Luellen above, with the different communication options, as disclosed by Harvey, with the ranking of collections efforts by activity success rate, as disclosed by  DeFrank, because all of these references are directed to the related arts of using medical record information to provide and/or bill for medical services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
… the software further queries an insurance adjudication result to determine one or more codes which are related to a bill associated with the patient user;

(See Ghani, col. 4, line 65 to col. 5, line 16: “The analytics engine 150 can also access information such as unstructured text data 204 and external data 206. Generally speaking, unstructured text data 204 and external data 206 encompass information not included in the claims database 202. As will be seen from the discussion below, an objective of the training process 200 is to develop models that can be used to predict whether or not a claim contains accurate information—in general, a purpose of the analytics engine 150 is to identify potentially problematic claims and intercept those claims before payment (as noted above, the tool can also be used to identify potentially problematic claims after payment). A prediction can be made by correlating information in a claim to information that is known to be correct and/or information that is known to be incorrect, weighted by other types of information found to be interesting by virtue of that information's value as an error predictor or marker. In general, unstructured text data 204 and external data 206 constitute those “other types of information,” and as such they include a wide variety of different types of information.”)

… the software further  generating a bill communication for the patient user to transmit the bill to the patient user and further modifying a content of the bill communication based on the one or more codes to request information from the patient user if the one or more codes indicate that patient data from the patient user is missing which could modify the bill.

(See Ghani, col. 8, line 57 to col. 9, line 11: “In another implementation, the auditor is provided with a text-based explanation of why a claim, or an attribute of the claim, may be incorrect. As the number of claims evaluated by the analytics engine 150 increases, recurring problems/errors can be identified and uniformly described. In other words, in one embodiment, a set of standard comments is generated; these standard comments may each be associated with a respective numerical code or key that in turn is associated with an appropriate text-based explanation. These standard comments provide a plain language explanation of the potential problem with or error in a claim. Once an error is identified, the set of standard comments can be automatically reviewed to determine which comment, if any, is probably the most appropriate, and the selected comment can be provided to the auditor along with the potentially problematic claim. While auditing the claim, the auditor can also audit the appropriateness of the selected comment and provide feedback to the analytics engine 150 in that regard. The feedback about the comment can be used to refine the part of the analytics engine 150 that selects comments so that, in subsequent claim evaluations, the appropriate comment is more accurately selected.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for engaging patients, as taught by Luellen above, with the different communication options, as disclosed by Harvey, with the ranking of collections efforts by activity success rate, as disclosed by  DeFrank, with the obtaining of medical info from the patient or medical care provider, as further taught by Ghani, because the three references are directed to the related arts of using medical record information to provide and/or bill for medical services.   
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 2,  Harvey teaches:
2.    (Currently Amended) The system of claim 1 wherein the software sends the bill communication to the patient user using a first communications methodology from the rank order of communications and the storage is updated by the software based on if the bill is paid.

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

In regards to claim 3,  Harvey teaches:
3.    (Currently Amended) The system of claim 2 wherein if the bill is not paid, the bill communication is sent to the patient user using a second communications methodology from the rank order of communications and the storage is updated by the software data module based on if the bill is paid following communication of the bill to the second communications methodology and the storage is updated by the software based on the first communications methodology being unsuccessful.

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

In regards to claim 4, Harvey disclose the following features: 
4.    (Currently Amended) The system of claim 1 wherein the software is in communication with a plurality of external billing systems, the data module extracting data from the plurality of external billing systems and transforming the extracted data to a unified format.

(See Harvey, para. [0060]: “Securing timely payments for medical services from patients without having to resort to independent collections agencies is an important consideration for medical practices. Accordingly, in some embodiments, communications management component 130 includes self-pay collections component 240, which is configured to interact with other components of practice management system 100 (e.g., billing management component 110) to provide patients with access to financial information including, but not limited to enabling patients to view billing statements, keep track of their balance, and secure payments online using a credit card, bank information, and/or any other suitable type of electronic funds (e.g., Paypal.RTM.). In some implementations, self-pay collections component 240 may interact with web portal 230 to enable patients to make online secure transactions to pay outstanding medical bills.”)

In regards to claim 5, Harvey teaches:
5.    (Original) The system of claim 4 wherein the data extracted to the unified format is stored in the storage.

(See Harvey, para. [0081]: “A user may also interact with web portal 230 to select profile page 700 as shown in FIG. 7. On profile page 700, a user may modify one or more patient profile characteristics stored by practice management system 100 for the patient. As shown in FIG. 7, a user may view and/or change current contact information for the patient including information the patient's mailing address, billing information, phone information, email information, emergency contact information, or any other information such as messaging mode preference information, as described above.”)

In regards to claim 6, Harvey teaches:
6.    (Original) The system of claim 5 wherein the contact data and the data extracted is stored in the storage in the unified format.

(See Harvey, para. [0081]: “A user may also interact with web portal 230 to select profile page 700 as shown in FIG. 7. On profile page 700, a user may modify one or more patient profile characteristics stored by practice management system 100 for the patient. As shown in FIG. 7, a user may view and/or change current contact information for the patient including information the patient's mailing address, billing information, phone information, email information, emergency contact information, or any other information such as messaging mode preference information, as described above.”)

In regards to claim 7, Harvey teaches: 
7.    (Currently Amended) The system of claim 1 wherein the patient user is one of the plurality of patients.

(See Harvey, para. [0081]: “A user may also interact with web portal 230 to select profile page 700 as shown in FIG. 7. On profile page 700, a user may modify one or more patient profile characteristics stored by practice management system 100 for the patient. As shown in FIG. 7, a user may view and/or change current contact information for the patient including information the patient's mailing address, billing information, phone information, email information, emergency contact information, or any other information such as messaging mode preference information, as described above.”)

The Examiner holds that defining one of the plurality of patients as an “authorized user” is a matter of design choice. 

In regards to claim 8, Ghani teaches: 
8.    (Currently Amended) The system of claim 1 wherein when the one or more codes indicates denial of a claim based on expired or incorrect insurance information, the message content includes a request for updated insurance information from the patient user.

(See Ghani, col. 8, line 57 to col. 9, line 11: “In another implementation, the auditor is provided with a text-based explanation of why a claim, or an attribute of the claim, may be incorrect. As the number of claims evaluated by the analytics engine 150 increases, recurring problems/errors can be identified and uniformly described. In other words, in one embodiment, a set of standard comments is generated; these standard comments may each be associated with a respective numerical code or key that in turn is associated with an appropriate text-based explanation. These standard comments provide a plain language explanation of the potential problem with or error in a claim. Once an error is identified, the set of standard comments can be automatically reviewed to determine which comment, if any, is probably the most appropriate, and the selected comment can be provided to the auditor along with the potentially problematic claim. While auditing the claim, the auditor can also audit the appropriateness of the selected comment and provide feedback to the analytics engine 150 in that regard. The feedback about the comment can be used to refine the part of the analytics engine 150 that selects comments so that, in subsequent claim evaluations, the appropriate comment is more accurately selected.”)

In regards to claim 9, DeFrank teaches: 
9.    (Original) The system of claim 1 wherein the software modifies a communications methodology for the communication based on the one more patient treatment codes.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0294109 A1 to Costello (“Costello”, Filed Jun. 20, 2006. Published Dec. 20, 2007) in view of US 2011/0313784 A1 to Harvey (“Harvey”. Eff. Filed Jun. 21, 2010. Published Dec. 22, 2011), and further in view of US 8,762,180 B2 to Ghani et al. (“Ghani”, Filed Aug. 25, 2009. Published Jun. 24, 2014).
In regards to claim 10, Costello teaches: 
10.    (Currently Amended) A system for generating customized patient billing communications comprising:

software executing on a server which receives patient billing data indicative of a patient visit and further indicative of a balance;

(See Costello, para. [0006]: “The next process is the financial steps of a clinical visit. They are as follows: 1) the patients insurance information is gathered and verified, 2) the patient is seen and a charge sheet records the charges for that visit; which is used for charge entry into some form of billing system; 3) the data goes to the patient's ledger, a listing of his charges and payments, and then the statements to the patients are generated from this ledger. 4) The data from the visit is forwarded, now usually electronically, by point-to-point services to insurance companies for processing the claims for payment to the physician for the service. There is also usually a component for the patient in arrears for collections.”)

 (See Costello, para. [0019]: “In addition, the system includes the method for inputting data relative to the physician's visit code that categorizes the charges made relative to the type of diagnostic study, treatment, and diagnosis provided by the physician for that particular visit. Furthermore, the determination of the financial requirements of the allowed medical coverage for the patient's visit is created in a single step by the computer system and its software herein.”)

(See Costello, para. [0042]: “APPENDIX C … But, in addition, once the “Save” button is initiated upon the computer, that financial data is then processed with the patient's previous financial history relative to treatment by the practitioner, and calculates the balance due to the attending physician. Furthermore, it is possible, through the use of this program, that the financial data so calculated will then be transmitted to the insurance provider, and elsewhere, for processing of the practitioner's claim for financial reimbursement for that particular visit.”)

said software generating a communication for a patient user based on the patient visit context data with message content altered from a standard message based on the one or more visit codes, 

(See Costello, claim 7: “means for recording the data into the patient's ledger, listing of the patient's charges, and payments to date, and means for generating a statement to the patient for the balance due from the ledger relative to the current and previous visits all on said single page.”) 

(See Costello, para. [0040]: “APPENDIX A provides a display of the process software code for generating the display of the various forms upon the computer screen, to allow for filling in of medical and financial data relating thereto, with respect to the particular patient being treated for that visit, and which then computes the financial data relating to the cost of that visit, for billing purposes either to the patient, or to the insurance provider, transmits such data, and then stores all that data relative to that patient.”)

However, under a conservative interpretation of Costello, it could be argued that it does not explicitly teach the italicized portions below. In contrast, these features are disclosed by Harvey:
the communication further including a bill for the balance in addition to the message content and the communication being a first communication to the patient user with the bill.

(See Harvey, para. [0122]: “FIG. 38 shows an exemplary portion of a user interface that enables a user at a medical practice to view and/or edit scripting of automated messages sent to patients via communications management component 130. For example, a billing administrator at a medical practice may want to send different messages to patients depending on how many days past due their outstanding balance is, how much their minimum balance is, the method in which the message is to be sent (e.g., portal, phone, email, text), or any other suitable criteria. In some embodiments, scripted messages may include one or more links that, when selected, navigate to pages of web portal 230 that enable the user to take an action regarding the message (e.g., paying an outstanding balance on a bill using self-pay collections component 240).”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for engaging patients, as taught by Costello above, with the bill for a balance and message content, as disclosed by Harvey, because both are directed to the related arts of using medical record information to provide and/or bill for medical services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, under a conservative interpretation of Costello and Harvey, it could be argued that it does not explicitly teach the italicized portions below. In contrast, these features are disclosed by Ghani:
said software accessing a storage to determine patient visit context data indicative of one or more visit codes associated with the billing data;

(See Ghani, col. 8, line 57 to col. 9, line 11: “In another implementation, the auditor is provided with a text-based explanation of why a claim, or an attribute of the claim, may be incorrect. As the number of claims evaluated by the analytics engine 150 increases, recurring problems/errors can be identified and uniformly described. In other words, in one embodiment, a set of standard comments is generated; these standard comments may each be associated with a respective numerical code or key that in turn is associated with an appropriate text-based explanation. These standard comments provide a plain language explanation of the potential problem with or error in a claim. Once an error is identified, the set of standard comments can be automatically reviewed to determine which comment, if any, is probably the most appropriate, and the selected comment can be provided to the auditor along with the potentially problematic claim. While auditing the claim, the auditor can also audit the appropriateness of the selected comment and provide feedback to the analytics engine 150 in that regard. The feedback about the comment can be used to refine the part of the analytics engine 150 that selects comments so that, in subsequent claim evaluations, the appropriate comment is more accurately selected.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for creation of an integrated medical record, as taught by Costello above, with the bill for a balance and message content, as disclosed by Harvey, with the text-based codes codes as further taught by Ghani, because all three references are directed to the art of using integrated medical records to bill insurance companies for medical services provided.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 11, Costello does not expressly disclose the following features, but Ghani does:
11.    (Original) The system of claim 10 wherein the one or more visit codes include one or more insurance adjudication codes which are indicative of how the balance was determined.

(See Ghani, col. 8, line 57 to col. 9, line 11: “In another implementation, the auditor is provided with a text-based explanation of why a claim, or an attribute of the claim, may be incorrect. As the number of claims evaluated by the analytics engine 150 increases, recurring problems/errors can be identified and uniformly described. In other words, in one embodiment, a set of standard comments is generated; these standard comments may each be associated with a respective numerical code or key that in turn is associated with an appropriate text-based explanation. These standard comments provide a plain language explanation of the potential problem with or error in a claim. Once an error is identified, the set of standard comments can be automatically reviewed to determine which comment, if any, is probably the most appropriate, and the selected comment can be provided to the auditor along with the potentially problematic claim. While auditing the claim, the auditor can also audit the appropriateness of the selected comment and provide feedback to the analytics engine 150 in that regard. The feedback about the comment can be used to refine the part of the analytics engine 150 that selects comments so that, in subsequent claim evaluations, the appropriate comment is more accurately selected.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for creation of an integrated medical record, as taught by Costello above, with the features of claim 12, as further taught by Ghani, because both references are directed to the art of using integrated medical records to bill insurance companies for medical services provided.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Costello does not expressly disclose the following features, but Ghani does: 
12.    (Currently Amended) The system of claim 11 wherein when the one or more insurance adjudication codes indicates denial of a claim based on expired or incorrect insurance information,

(See Ghani, col. 4, line 65 to col. 5, line 16: “The analytics engine 150 can also access information such as unstructured text data 204 and external data 206. Generally speaking, unstructured text data 204 and external data 206 encompass information not included in the claims database 202. As will be seen from the discussion below, an objective of the training process 200 is to develop models that can be used to predict whether or not a claim contains accurate information—in general, a purpose of the analytics engine 150 is to identify potentially problematic claims and intercept those claims before payment (as noted above, the tool can also be used to identify potentially problematic claims after payment). A prediction can be made by correlating information in a claim to information that is known to be correct and/or information that is known to be incorrect, weighted by other types of information found to be interesting by virtue of that information's value as an error predictor or marker. In general, unstructured text data 204 and external data 206 constitute those “other types of information,” and as such they include a wide variety of different types of information.”)

the message content includes a request for updated insurance information from the patient user.

(See Ghani, col. 8, line 57 to col. 9, line 11: “In another implementation, the auditor is provided with a text-based explanation of why a claim, or an attribute of the claim, may be incorrect. As the number of claims evaluated by the analytics engine 150 increases, recurring problems/errors can be identified and uniformly described. In other words, in one embodiment, a set of standard comments is generated; these standard comments may each be associated with a respective numerical code or key that in turn is associated with an appropriate text-based explanation. These standard comments provide a plain language explanation of the potential problem with or error in a claim. Once an error is identified, the set of standard comments can be automatically reviewed to determine which comment, if any, is probably the most appropriate, and the selected comment can be provided to the auditor along with the potentially problematic claim. While auditing the claim, the auditor can also audit the appropriateness of the selected comment and provide feedback to the analytics engine 150 in that regard. The feedback about the comment can be used to refine the part of the analytics engine 150 that selects comments so that, in subsequent claim evaluations, the appropriate comment is more accurately selected.”)

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Costello, Harvey and Ghani, as in the rejection of independent claim 10, and further in view of US 2014/0188508 A1 to DeFrank (“DeFrank”. Filed Dec. 31, 2012. Published Jul. 3, 2014).
In regards to claim 13, Costello teaches: 
13. (Original)    The system of claim 10 wherein the one or more visit codes include one or more patient treatment codes 

(See Costello, para. [0019]: “In addition, the system includes the method for inputting data relative to the physician's visit code that categorizes the charges made relative to the type of diagnostic study, treatment, and diagnosis provided by the physician for that particular visit. Furthermore, the determination of the financial requirements of the allowed medical coverage for the patient's visit is created in a single step by the computer system and its software herein.”)

However, under a conservative reading of Costello, it does not disclose the following, which is disclosed by DeFrank:
and the software modifying a communications methodology for the communication based on the one more patient treatment codes.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to combine the method and system for creation of an integrated medical record, as taught by Costello above, with the ranking of collections efforts by activity success rate, as disclosed by DeFrank, because both are directed to the art of using medical record information to bill for medical services.  
Furthermore, because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In regards to claim 14, DeFrank teaches: 
14. (Original)    The system of claim 13 wherein the software modifies the communication methodology to delay sending the communication based on the one more patient treatment codes.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

In regards to claim 15, DeFrank teaches:
15.    (Currently Amended) The system of claim 13 wherein the patient user is associated with a rank order of communications methodologies of anticipated bill collection success and the software determines a modified rank order based on the one or more patient treatment codes.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

In regards to claim 16, DeFrank teaches:
16. (Original) The system of claim 15 wherein the rank order of communications methodologies and modified rank order are determined by the software based on the patient billing data.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

In regards to claim 17, DeFrank teaches:
17. (Original) The system of claim 16 wherein the patient billing data is obtained from a plurality of external billing systems and the software transforms the patient data obtained from the plurality of external billing systems into a unified format, such that the patient billing data is stored on the storage in the unified format.

(See DeFrank, para. [0019]: “FIG. 1 shows a block diagram of an overview of a method of an automated electronic health record system of one embodiment. FIG. 1 shows an automated electronic health record system 100 used to enable a health care provider to manage the vast volume of record keeping, accounting and production of billing and collections including evaluating multiple patient health insurance policies and the demands of current and projected legislative mandate to create a secure, accessible patient electronic health record 140 (EHR). The automated electronic health record system 100 includes an automated patient intake system 110. The automated patient intake system 110 uses automated electronic capture of data 115 to begin the process of creating the patient electronic health record 140. The legislative mandates in part have a goal of creating a patient electronic health record 140 that represents a complete health record of one embodiment.”)

In regards to claim 18, DeFrank teaches:
18.    (Currently Amended) The system of claim 16 wherein the rank order of communications is determined by the software by comparing patient billing data of the patient user to other patient data based on one or more matching demographic categories.

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

The Examiner interprets that “aging” (of accounts receivable) is a “demographic category”.

In regards to claim 19, Costello and DeFrank disclose: 
19.    (Currently Amended) The system of claim 18 wherein the storage is updated based on the patient user’s communications history as related to collection success.

(See Costello, para. [0040]: “APPENDIX A provides a display of the process software code for generating the display of the various forms upon the computer screen, to allow for filling in of medical and financial data relating thereto, with respect to the particular patient being treated for that visit, and which then computes the financial data relating to the cost of that visit, for billing purposes either to the patient, or to the insurance provider, transmits such data, and then stores all that data relative to that patient.”)

(See DeFrank, para. [0044]: “FIG. 12 shows a block diagram of an overview flow chart of an automatic billings and collections analysis report generated of one embodiment. FIG. 12 shows the automatic billings and collections analysis report generated 908 including accounts receivable (A/R) aging report 1202. The automatic billings and collections analysis report generated 908 includes a process used to rank collections efforts by activity success rate 1204 and evaluate for discounted A/R purchase advisability 1206. The automatic billings and collections analysis report generated 908 is used to compare collections to UCR 1212, analyze patient treatment or procedures orders 1214 for frequency 1216, costs of supplies 1218 and cost of equipment usage 1220 of one embodiment.”)

In regards to claim 20, Costello and DeFrank disclose: 
20. (Original)   The system of claim 10 wherein the software receives at least some of the patient data from one or more external billing systems in one or more formats and stores the patient data in the storage in a unified format.

(See DeFrank, para. [0019]: “FIG. 1 shows a block diagram of an overview of a method of an automated electronic health record system of one embodiment. FIG. 1 shows an automated electronic health record system 100 used to enable a health care provider to manage the vast volume of record keeping, accounting and production of billing and collections including evaluating multiple patient health insurance policies and the demands of current and projected legislative mandate to create a secure, accessible patient electronic health record 140 (EHR). The automated electronic health record system 100 includes an automated patient intake system 110. The automated patient intake system 110 uses automated electronic capture of data 115 to begin the process of creating the patient electronic health record 140. The legislative mandates in part have a goal of creating a patient electronic health record 140 that represents a complete health record of one embodiment.”)

 (See Costello, para. [0040]: “APPENDIX A provides a display of the process software code for generating the display of the various forms upon the computer screen, to allow for filling in of medical and financial data relating thereto, with respect to the particular patient being treated for that visit, and which then computes the financial data relating to the cost of that visit, for billing purposes either to the patient, or to the insurance provider, transmits such data, and then stores all that data relative to that patient.”)

Response to Amendment
Claim Interpretation - 35 U.S.C. § 112(f)
In response to the amendments to the claims 1-4 to delete the word “module, the 35 U.S.C. § 112(f) claim interpretation of claims 1-4 has been withdrawn. 
Claim Rejections - 35 USC § 112(b)
In response to the amendments to the claims 1-4 to delete the word “module, the 35 U.S.C. § 112(b) claim interpretation of claims 1-4 has been withdrawn. 
Claim Rejections - 35 USC § 101
The 35 U.S.C. 101 rejection of claims 1-9 for being unembodied software-per-se claims has been withdrawn. Independent claim 1 of these “system” claims also recites “software executing on a computer”.  Therefore the system is interpreted as comprising a computer.
The 35 U.S.C. 101 rejection of claims 10-20 for being unembodied software-per-se claims has been withdrawn. Independent claim 10 of these “system” claims also recites a “software executing on a server”. Therefore the system is interpreted as comprising a computer.
The 35 U.S.C. 101 rejection of claims 10-20 for being directed to unpatentable subject matter is maintained.  The Applicant’s arguments have been considered, but they are not persuasive.  
On pages 17-18, the Applicants cite case law pertaining to “Mental Processes”.  However, the grounds for the rejection were not “Mental Processes”.  Instead, they were “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance.
On page 18, the Applicants argue that amended independent claim 1 “involves looking [at] a machine learning program which looks at historical patterns”.  However, the claim does not recite a “machine learning program”.
On page 19, in regards to Step 2a Prong Two, in regards to a technological solution to a technological problem, again the Applicants refer to “machine learning”, but this feature is not recited in the claims.
On pages 19-21, in regards to Step 2B, the claims 1-20 merely add the words “apply it on a computer” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f).  The Applicant’s arguments do not persuade otherwise.  In fact, even the “machine learning” feature that the Applicants present in the arguments is not recited in the claims.
On pages 22-24, the Applicants present Arguments pertaining to “well known, routine, conventional”.  However, these arguments are not relevant, because that is not a grounds of the 35 USC 101 rejection that is currently pending in this application. 
Claim Rejections - 35 USC § 102 and 103
Applicant's amendments to the claims necessitated the new ground(s) of rejection presented in this Office action.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695
January 12, 2021 
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        January 13, 2021